Citation Nr: 1520591	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1987 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In November 2012, the Veteran applied for the VRAP.

2.  The Veteran was eligible for, and a participant in, VA's Vocational Rehabilitation & Employment (VRE) program at the time of the November 2012 application and during the appeal.


CONCLUSION OF LAW

The criteria for eligibility for the VRAP are not met.  VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is inapplicable to matters of pure statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, there is no debate as to the relevant facts.  Rather, the issue turns on an application of the law to those facts.  Whether the Veteran in this appeal is eligible for the VRAP is a question of law; therefore, VA's duties under VCAA do not apply to this appeal. 


VRAP Eligibility Legal Criteria and Analysis

The Veteran seeks to establish eligibility under the VRAP.  The VRAP is a component of The Vow to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  See Pub. L. No. 112-56, 125 Stat. 713, 
§ 211(e)(1)(B) (Nov. 21, 2011).  The VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants in the VRAP may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

After review of the evidence, the Board finds that the criteria for eligibility for VRAP are not met.  Specifically, the evidence shows that the Veteran was eligible for, and an active participant in, the VA Vocational Rehabilitation and Employment (VR&E) program when he filed the application for the VRAP and during the course of the appeal.  Although the Veteran asserted, on the June 2013 Notice of Disagreement, that he had completed the VR&E program and had not received any assistance in obtaining employment after being transferred to the employment services, July 2013 e-mail correspondence shows that the Veteran was still in the Chapter 31 program according to VR&E personnel, with Job Ready services effective from October 18, 2012.  There has been no evidence presented to show that the Veteran has since been determined to be ineligible for any VA education benefits programs other than VRAP.  Thus, because the Veteran is shown to have been eligible for another VA education benefit program (i.e., VR&E services), the eligibility requirements for the VRAP are not met, and the appeal must be denied.       

The disposition of this claim is based on the law, and not on the facts of the case.  Consequently, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application. 


ORDER

Eligibility for the VRAP is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


